—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered April 11, 2000, convicting defendant, after a jury trial, of tampering with physical evidence, and sentencing him, *326as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Credibility issues were properly presented to the jury and there is no reason to disturb its determinations. The totality of the evidence warranted the conclusion that defendant tampered with evidence by swallowing glassine envelopes of heroin as he held off the police with a large, menacing dog as he was about to be arrested. Concur— Rosenberger, J. P., Nardelli, Ellerin, Lerner and Saxe, JJ.